DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant’s arguments, see pages 6-114, filed 7/11/2022, with respect to claims 1-15, now replaced by equivalent claims 16-33, have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance


Claims 16-33 are allowed.



The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 16, the cited prior art of record does not teach or fairly suggest a cable lead-through device for leading cable through an opening in a wall, the cable lead-through device comprising: a housing adapted to be fastened at the opening in the wall, said housing having a lead-through channel that is parallel to a lead-through axis, the lead-through channel adapted to allow the cable to be led through the housing, said housing having a strain relief device with at least one clamping element, the at least one clamping element adapted to clamp the cable led through the lead-through channel, wherein the at least one clamping element is mounted so as to be movable on said housing by a guide device having a grooved guide surface along a guide axis, the guide axis being inclined in relation to the lead-through axis, the at least one clamping element movable between a clamping position and a release position, wherein the guide device radially narrows in the lead-through channel and releases the lead-through channel in the release position; and a force applicator cooperative with the at least one clamping element so as to push the at least one clamping element toward the clamping position, said force applicator generating a driving force with at least one force component that acts along the guide axis, the force component pushing the at least one clamping element toward the clamping position.	
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 17-33 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847